Citation Nr: 1813031	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-67 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for lung cancer with post-surgical residuals of lobectomy.


REPRESENTATION

Veteran represented by:	Erin E. Ralston, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958, from January 1959 to December 1962, and from January 1964 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran completed X-rays and chemotherapy for lung cancer in June 2008.

2. From December 20, 2008, lung cancer was in remission, no medication was required, and FEV-1 and FEV-1/FVC testing was between 56 to 100 percent predicted.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for lung cancer with post-surgical residuals of lobectomy were met from April 12, 2007, to December 20, 2008.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6819 (2017).

2.  The criteria for a rating in excess of 30 percent for lung cancer with post-surgical residuals of lobectomy have not been met since December 20, 2008.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6819 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
 
While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Respiratory disabilities are rated under DC 6600 as follows:

* pulmonary function tests reflecting FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted (30%); 

* for FEV-1 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit) (60%); or

* for FEV-1 less than 40 percent predicted, or; the ratio of FEV in one second to FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; a requirement for outpatient oxygen therapy. (100%

Malignant neoplasms of the respiratory system are rated under DC 6819 as follows:

* a 100 percent rating which shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.

Historically, the Veteran was diagnosed with adenocarcinoma of the lung in August 2007.  The RO assigned a 100 percent rating from August 21, 2007, to June 20, 2008, when a VA treatment record noted that he was cancer-free.  As noted above, pursuant to DC 6819, a 100 percent rating is awarded for six months beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Thus, From August 12, 2007, to December 20, 2008, he is granted a 100 percent rating.

However, from December 20, 2008, a rating in excess of 30 percent is not warranted.  Specifically, a November 2012 VA treatment note found that the Veteran's lung fields were clear of active disease.  A December 2012 VA treatment note showed that his post-bronchodilator results were FEV-1 80 percent predicted.  In a July 2013 VA treatment note, it was noted that the lung cancer had been in remission since 2007 but now with undetermined significance new nodules.  A follow up CT scan was scheduled for three months from that appointment.  A September 2014 VA treatment note found that the lung cancer was in remission.  

In a December 2014 VA examination, the examiner found that the Veteran's lung cancer was in remission and he did not require medication.  Post-bronchodilator results showed an FVC of 56 percent predicted and FEV-1 of 57 percent predicted.  A December 2014 VA treatment note found that the post-bronchodilator results showed an FVC was 56 percent predicted and FEV-1 was 57 percent predicted.  In an April 2015 email correspondence, the examiner clarified that the FVC most accurately reflected the disability's level of severity.

In an October 2017 VA examination, the examiner found that the Veteran's lung cancer continued to stay in remission and no medication was required.  Post-bronchodilator results were FVC at 51 percent predicted, FEV-1 at 50 percent predicted and FEV-1/FVC at 100 percent predicted.  The examiner stated that the FEV-1/FVC most accurately reflected the disability's level of severity.

The Veteran contends that a September 2014 record lists carcinoma as an active problem and X-rays and chemotherapy were done in February 2014.  However, the evidence as a whole shows that the Veteran's lung cancer was in remission.  The Board places more probative value on the medical evidence than on the Veteran's statements.

Thus, from August 12, 2007, to December 20, 2008, a 100 percent rating is warranted under DC 6819 based upon the fact that the Veteran's last treatment was on June 20, 2008, and the 100 percent rating extends to six months following the last treatment. The appeal is granted to this extent.

However, from December 20, 2008, to the present, the preponderance of the evidence weighs against a rating in excess of 30 percent based upon VA treatment records and the December 2014 and October 2017 VA examinations showing that pulmonary function testing did not support a higher rating.  In fact, the October 2017 VA examination results showed improvement.  Moreover, medical records from December 20, 2008 showed that the Veteran's lung cancer was in remission and medication was not required.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Next, the Board has considered entitlement to total disability rating based upon individual unemployability (TDIU) but finds that it was neither raised by the Veteran nor shown in the record.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

From April 12, 2007 to December 20, 2008, a 100 percent rating for lung cancer with post-surgical residuals of lobectomy is granted, subject to the law and regulations governing the payment of monetary benefits.

From December 20, 2008, a rating in excess of 30 percent for lung cancer with post-surgical residuals of lobectomy is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


